Decision for plaintiff rendered May 18, 1966.
Affirmed as modified, 84 Adv Sh 1063 (1967).
This case involves the true cash value of lands owned by plaintiff in Christmas Valley in Lake County, Oregon.
In 1961 plaintiff, a California corporation, purchased 80,000 acres in Christmas Valley, a large basin of approximately 200,000 acres of high desert land in southeastern Oregon. The remaining land in the valley *Page 374 
is owned by private individuals and by the federal government through the Bureau of Land Management.
Plaintiff constructed a small lake, a lodge, airstrip, golf course and some other miscellaneous buildings. This area, with 3000 to 4000 acres surrounding it, is known as the Christmas Valley townsite. Water mains have been laid in the townsite and water is generally available. The buildings and land in the townsite area are not involved in this suit.
No water system has been established for the balance of the 76,000 acres outside of the townsite in the area involved in this case.
In September, 1961, plaintiff began selling the land in parcels ranging from one-third of an acre to five-acre tracts in the townsite and five acres to over 160 acres outside the townsite. These sales were made primarily to residents of California. The price for the land outside the townsite ranged from $790 to $1090 for five-acre parcels to $60 per acre for the larger tracts of 160 acres. These were sold mostly on credit with ten percent down and monthly payments on the balance. Although 99 percent of all the land, including the land outside the townsite, has been sold, the rate of occupancy by the purchasers since the first sale in September, 1961, is less than one percent.
Plaintiff's primary complaint is that other private land in Christmas Valley has been appraised for tax purposes at $1.40 to $5.00 per acre while its land outside the townsite has been valued at $60.00 per acre. Plaintiff asks this court to determine the true cash value of all land in Christmas Valley, including plaintiff's holdings.
1. This court does not have the intention or the jurisdiction to raise the valuation of other private lands *Page 375 
in the area. These other private owners are not parties to this suit, have had no notice and are entitled to their day in court before any action is taken directly affecting their property.
Concerning the valuation of plaintiff's property, the defendant commission stated in its opinion and order denying plaintiff's appeal from the Lake County Board of Equalization:
    "In order for Petitioner to establish that the subject property is entitled to a reduction in assessment on the grounds that it is not assessed in uniformity with surrounding properties, Petitioner must establish either that the Assessor's determination of true cash value is excessive and that the subject property is thereby entitled to a reduction on that basis, or the Petitioner must establish that the subject property is not assessed in uniformity with other properties within Lake County on a county-wide basis. * * *"
The valuation of $60 per acre as determined by the Lake County Assessor and affirmed by the tax commission is excessive considering the property.
Ordinarily the selling of approximately 80,000 acres in various parcels in an area would establish a market value for the land. However, this is an unusual situation. This is the only development of its kind in Lake County and one of the few in eastern Oregon. While the plaintiff has sold 99 percent of its holdings, still less than one percent of the purchasers have actually occupied the land.
2. This court cannot find that the land is worth $60 per acre. The soil is sandy and dusty. While the land is covered with sage brush, there is almost no grass. There was testimony that generally this is the poorest grazing land in Lake County and that it would take 30 to 50 acres of land to support one cow. There are *Page 376 
no juniper trees such as are ordinarily found on desert land in eastern Oregon. The valley has an elevation of over 4000 feet and according to the Lake County Assessor its highest and best use, including the plaintiff's lands involved here, is for grazing. Regardless of the number of sales, this land, at least in its present condition, is arid, dusty, windy, isolated, subject to temperature extremes and, at best, grazing land for sheep or cattle.
The true cash value of the plaintiff's lands involved in this suit is set at $10.00 per acre.
  Costs to neither party. *Page 377